 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of April 5, 2012 (this “Agreement”), is among
InspireMD, Inc., a Delaware corporation (the “Company”), all of the Subsidiaries
of the Company (such subsidiaries, the “Guarantors” and together with the
Company, the “Debtors”) and the Agent (as defined in Section 18 below), for the
benefit of the holders of the Company’s 8% Original Issue Discount Senior
Secured Convertible Debentures due two years following their issuance, in the
original aggregate principal amount of $11,702,127 (collectively, as amended and
in effect from time to time, the “Debentures”), their endorsees, transferees and
assigns (collectively, the “Secured Parties”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures;
 
WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of the date hereof
(as amended and in effect from time to time, the “Guarantee”), the Guarantors
have jointly and severally agreed to guarantee and act as surety for payment of
such Debentures; and
 
WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, each Debtor has agreed to execute and deliver to the Agent this
Agreement and grant Agent, for the benefit of the Secured Parties, a security
interest in certain property of such Debtor to secure the prompt payment,
performance and discharge in full of all of the Company’s obligations under the
Debentures and the Guarantors’ obligations under the Guarantee.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.              Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           “Collateral” means the collateral in which the Agent, for the
benefit of the Secured Parties, are granted a security interest by this
Agreement and which shall include the following personal property of the
Debtors, whether presently owned or existing or hereafter acquired or coming
into existence, wherever situated, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith, and all dividends, interest, cash, notes,
securities, equity interest or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below):
 
(i)   All goods, including, without limitation, (A) all machinery, equipment,
computers, appliances, furniture, special and general tools, fixtures, test and
quality control devices and other equipment of every kind and nature and
wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with any Debtor’s businesses and
all improvements thereto; and (B) all inventory;
 
(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by any Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;
 
(iii)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;
 
(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;
 
(v)           All commercial tort claims;
 
(vi)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);
 
(vii)           All investment property;
 
(viii)           All supporting obligations;
 
(ix)           All files, records, books of account, business papers, and
computer programs;
 
 
2

--------------------------------------------------------------------------------

 
 
(x)           all  Intellectual Property; and
 
(xi)           the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(x) above.
 
Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed in the Borrowing
Certificate (defined below and as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of any Debtor
obtained in the future, and, in each case, all certificates representing such
shares and/or equity interests and, in each case, all rights, options, warrants,
stock, other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
and all rights arising under or in connection with the Pledged Securities,
including, but not limited to, all dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Debtor, whether
registered or unregistered and whether published or unpublished, all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States, any
other union of countries, country or any political subdivision thereof), (ii)
domestic and foreign letters patent, design patents, utility patents, industrial
designs, inventions, trade secrets, ideas, concepts, methods, techniques,
processes, proprietary information, technology, know-how, formulae, rights of
publicity and other general intangibles of like nature, now existing or
hereafter acquired, all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or union of countries, any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof, (iii) all trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade dress, service marks, logos, domain names and other source or
business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or
union of countries, any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof, and all common law rights related thereto, together with all
goodwill of the business symbolized by such marks and all customer lists,
formulae and other records of the Debtor relating to the distribution of
products and services in connection with which any of such marks are used (iv)
all trade secrets arising under the laws of the United States, any other union
of countries, country or any political subdivision thereof, (v) all rights to
obtain any reissues, renewals or extensions of the foregoing, (vi) all licenses
for any of the foregoing, and (vii) all causes of action for infringement of the
foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)     “Israeli Security Agreement” means the Fixed Floating Charge Debenture
made by Inspire M.D Ltd in favor of the Secured Parties, dated as of the date
hereof and as amended and in effect from time to time.
 
(d)     “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.
 
(e)           “Obligations” means: (i) principal of, and interest on the
Debentures and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities (primary, secondary, direct,
contingent, sole, joint or several, due or to become due, or that are now or may
be hereafter contracted or acquired, or owing) of the Debtors from time to time
under or in connection with this Agreement, the Debentures, the Israeli Security
Agreement, the Guarantee and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Debtor, in each case whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred.
 
(f)           “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of association,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           “Pledged Interests” shall have the meaning ascribed to such term
in Section 4(i).
 
(h)           “Pledged Securities” shall have the meaning ascribed to such term
in Section 4(h).
 
(i)      “Required Parties” means, at any time of determination, 60% in interest
(based on then-outstanding principal amounts of Debentures at the time of such
determination) of the Secured Parties.
 
(j)           “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
2.           Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Debentures and to secure
the complete and timely payment, performance and discharge in full, as the case
may be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably grants to the Agent, for the benefit of the Secured Parties, a
security interest in and to, a lien upon and a right of set-off against all of
their respective right, title and interest of whatsoever kind and nature in and
to, the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).
 
3.           Delivery of Certain Collateral.  Contemporaneously or prior to the
execution of this Agreement, each Debtor shall deliver or cause to be delivered
to the Agent (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements.  The Debtors are, contemporaneously
with the execution hereof, delivering to Agent, or have previously delivered to
Agent, a true and correct copy of each Organizational Document governing any of
the Pledged Securities.
 
4.           Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth in the borrowing certificate delivered to the
Secured Parties concurrently herewith (the “Borrowing Certificate”), which
Borrowing Certificate shall be deemed a part hereof, each Debtor represents and
warrants to, and covenants and agrees with, the Secured Parties as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)            Each Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of such
Debtor and no further action is required by such Debtor.  This Agreement has
been duly executed by each Debtor.  This Agreement constitutes the legal, valid
and binding obligation of each Debtor, enforceable against each Debtor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.
 
 (b)           The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth in the Borrowing Certificate.  Except as
specifically set forth in the Borrowing Certificate, each Debtor is the record
owner of the real property where such Collateral is located, and there exist no
mortgages or other liens on any such real property except for Permitted Liens
(as defined in the Debentures).  Except as disclosed in the Borrowing
Certificate, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.
 
(c)            Except for Permitted Liens (as defined in the Debentures) and
except as set forth in the Borrowing Certificate, the Debtors are the sole owner
of the Collateral (except for non-exclusive licenses granted by any Debtor in
the ordinary course of business), free and clear of any liens, security
interests, encumbrances, rights or claims, and are fully authorized to grant the
Security Interests.  Except as set forth in the Borrowing Certificate, there is
not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, fixed or floating
pledge, license or transfer or any notice of any of the foregoing (other than
those that will be filed in favor of the Agent, for the benefit of the Secured
Parties, pursuant to this Agreement) covering or affecting any of the
Collateral.  Except as set forth in the Borrowing Certificate and except
pursuant to this Agreement, as long as this Agreement shall be in effect, the
Debtors shall not execute and shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Agent, for
the benefit of the Secured Parties, pursuant to the terms of this Agreement or
the Israeli Security Agreement or with respect to a Permitted Lien).
 
(d)            Other than as set forth in the Borrowing Certificate, no written
claim has been received that any Collateral or any Debtor's use of any
Collateral violates the rights of any third party. There has been no adverse
decision to any Debtor's claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to any Debtor's right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened in
writing before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)            Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth in the Borrowing Certificate and may not
relocate such books of account and records or tangible Collateral (other than in
the ordinary course of business) unless it delivers to the Secured Parties at
least 30 days prior to such relocation (i) written notice of such relocation and
the new location thereof (which, in the case of the Company, must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests to create in favor of the
Agent, for the benefit of the Secured Parties, a valid, perfected and continuing
perfected first priority lien (or valid, perfected and continuing perfected
first priority floating pledge or fixed pledge, as the case may be, pursuant to
the Israeli Security Agreement) in the Collateral.
 
(f)           This Agreement creates in favor of the Agent, for the benefit of
the Secured Parties, a valid security interest in the Collateral, subject only
to Permitted Liens (as defined in the Debentures), that secures the payment and
performance of the Obligations.  Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected.  Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined in Section 4(p) hereof) with respect to copyrights and copyright
applications in the United States Copyright Office, the execution and delivery
of deposit account control agreements satisfying the requirements of Section
9-104(a)(2) of the UCC with respect to each deposit account of the Debtors, and
the delivery of the certificates and other instruments provided in Section 3, no
action is necessary to create, perfect or protect the security interests created
hereunder. Except for the filing of said financing statements and the consent
previously obtained by Agent, for the benefit of the Secured Parties, the
recordation of said Intellectual Property Security Agreement, the execution and
delivery of said deposit account control agreements, and the execution and
delivery of the Israeli Security Agreement and the making of filings required or
contemplated thereunder, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the execution, delivery and
performance of this Agreement, (ii) the creation of the Security Interests
created hereunder in the Collateral or (iii) the enforcement of the rights of
the Agent
 
 (g)           Each Debtor hereby authorizes the Agent to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.  Each Debtor agrees that each such financing statement may (a) indicate the
Collateral (i) as all assets of such Debtor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment.
 
 
7

--------------------------------------------------------------------------------

 
 
(h)           The capital stock and other equity interests listed in the
Borrowing Certificate (the “Pledged Securities”) represent all of the capital
stock and other equity interests of the Guarantors, and represent all capital
stock and other equity interests owned, directly or indirectly, by the
Company.  All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens (as defined in the Debentures).
 
(i)           Except as set forth in the Borrowing Certificate, the ownership
and other equity interests in partnerships and limited liability companies (if
any) included in the Collateral (the “Pledged Interests”) by their express terms
do not provide that they are securities governed by Article 8 of the UCC and are
not held in a securities account or by any financial intermediary.
 
(j)           Except for Permitted Liens (as defined in the Debentures), each
Debtor shall at all times maintain the liens and Security Interests provided for
hereunder as valid and perfected first priority liens and security interests in
the Collateral in favor of the Agent, for the benefit of the Secured Parties,
until this Agreement, the Israeli Security Agreement and the Security Interest
hereunder and thereunder shall be terminated pursuant to Section 14
hereof.  Each Debtor hereby agrees to defend the Security Interests provided for
hereunder against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Agent, for the
benefit of the Secured Parties.  Without limiting the generality of the
foregoing, each Debtor shall pay all reasonable fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interests hereunder, and
each Debtor shall obtain and furnish to the Agent from time to time, upon
demand, such releases and/or subordinations of claims and liens which may be
reasonably required to maintain the priority of the Security Interests
hereunder.
 
(k)           Except with respect to Permitted Liens, no Debtor will transfer,
pledge, hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor in its
ordinary course of business and sales of inventory and disposal of obsolete or
worn out equipment by a Debtor in its ordinary course of business) without the
prior written consent of the Required Parties.
 
(l)           Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition (except to the extent such equipment
becomes worn out or obsolete), repair and order and shall not operate or locate
any such Collateral (or cause to be operated or located) in any area excluded
from insurance coverage.
 
 
8

--------------------------------------------------------------------------------

 
 
(m)           Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof.  Beginning no later than 30 days after the
date hereof, each Debtor shall use best efforts to cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Agent, that (a) the Agent, for the benefit of the Secured
Parties, will be named as lender loss payee and additional insured under each
such insurance policy; (b) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Agent and such cancellation or change shall not be effective as to the Agent
for at least thirty (30) days after receipt by the Agent of such notice, unless
the effect of such change is to extend or increase coverage under the policy;
and (c) the Agent will have the right (but no obligation) at its election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default.  If no Event of Default (as defined in the
Debentures) has occurred and is continuing and if the proceeds arising out of
any claim or series of related claims do not exceed $100,000, loss payments in
each instance will be applied by the applicable Debtor to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Debtor; provided, however, that payments received by any Debtor after an Event
of Default occurs and is continuing or in excess of $100,000 for any occurrence
or series of related occurrences shall be paid to the Agent on behalf of the
Secured Parties and, if received by such Debtor, shall be held in trust for the
Secured Parties and immediately paid over to the Agent unless otherwise directed
in writing by the Agent.   Copies of such policies or the related certificates,
in each case, naming the Agent as lender loss payee and additional insured shall
be delivered to the Agent at least annually and at the time any new policy of
insurance is issued.
 
(n)           Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Agent’s security interest (for the benefit of the Secured Parties) therein.
 
 (o)           Each Debtor shall promptly execute and deliver to the Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Agent may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce and exercise rights and
remedies with respect to the Agent’s security interest (for the benefit of the
Secured Parties) in the Collateral, including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Agent, for the benefit of the Secured Parties, has been
granted a security interest hereunder, substantially in a form reasonably
acceptable to the Agent, which Intellectual Property Security Agreement, other
than as stated therein, shall be subject to all of the terms and conditions
hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(p)           Each Debtor shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.
 
(q)           Each Debtor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Agent and
the Secured Parties hereunder.
 
(r)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of any Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished
 
(s)           Each Debtor shall at all times preserve and keep in full force and
effect its valid existence and good standing and any rights and franchises
material to its business, except to the extent a failure to preserve would not
reasonably be expected to have a material adverse effect on such Debtor.
 
(t)           No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.
 
(u)           Except in the ordinary course of business, no Debtor may consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Agent which shall not be unreasonably withheld.
 
(v)           No Debtor may relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Agent and the Secured Parties.
 
 (w)            (i) The actual name of each Debtor is the name set forth in the
Borrowing Certificate; (ii) no Debtor has any trade names except as set forth in
the Borrowing Certificate; (iii) no Debtor has used any name other than that
stated in the preamble hereto or as set forth in the Borrowing Certificate for
the preceding five years; and (iv) no entity has merged into any Debtor or been
acquired by any Debtor within the past five years except as set forth in the
Borrowing Certificate.
 
 
10

--------------------------------------------------------------------------------

 
 
(x)           At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Agent.
 
(y)           Each Debtor, in its capacity as issuer, hereby agrees to comply
with any and all orders and instructions of Agent regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC.  Further, each Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.
 
(z)           Each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement.  To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).
 
(aa)           Within 30 days after issuance of any Debenture, including,
without limitation, the Debentures issued on the date hereof, the Company and
each Debtor shall cause each bank and other financial institution with an
account referred to in the Borrowing Certificate to execute and deliver to the
Agent a control agreement, in form and substance reasonably satisfactory to the
Agent, duly executed by the Company or such Guarantor and such bank or financial
institution, or enter into other arrangements in form and substance reasonably
satisfactory to the Agent, for the benefit of the Secured Parties, pursuant to
which such institution shall irrevocably agree, inter alia, that (i) it will
comply at any time with the instructions originated by the Agent to such bank or
financial institution directing the disposition of cash, commodity contracts,
securities, investment property and other items from time to time credited to
such account, without further consent of the Debtor, which instructions the
Agent will not give to such bank or other financial institution in the absence
of a continuing Event of Default, and (ii) all cash, commodity contracts,
securities, investment property and other items of the Company or such Guarantor
deposited with such institution shall be subject to a perfected, first priority
security interest in favor of the Agent, for the benefit of the Secured
Parties.  Without the prior written consent of the Agent, no Debtor shall make
or maintain any deposit account, commodity account or securities account except
for the accounts set forth the Borrowing Certificate.
 
(bb)           To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Agent, for
the benefit of the Secured Parties.
 
(cc)           To the extent that any Collateral is in the possession of any
third party, the applicable Debtor shall join with the Agent in notifying such
third party of the Agent’s security interest (for the benefit of the Secured
Parties) in such Collateral and shall use its reasonable best efforts to obtain
an acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance reasonably satisfactory to the Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
(dd)           If any Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Agent, for the
benefit of the Secured Parties, in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance satisfactory to the Agent.
 
(ee)           Each Debtor shall promptly provide written notice to the Secured
Parties of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Agent an assignment of claims for such
accounts and cooperate with the Agent in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.
 
 (ff)           Each Debtor shall cause each subsidiary of such Debtor within 15
days of its formation or acquisition by such Debtor to become a party hereto (an
“Additional Debtor”), by executing and delivering an Additional Debtor Joinder
in substantially the form of Annex A attached hereto and comply with the
provisions hereof applicable to the Debtors.  Concurrent therewith, the
Additional Debtor shall deliver replacement schedules for, or supplements to all
other Schedules to (or referred to in) this Agreement, as applicable, which
replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect.  The Additional Debtor shall also deliver authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, and other information and documentation as the Agent may reasonably
request.  Upon delivery of the foregoing to the Agent, the Additional Debtor
shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.
 
(gg)           Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Debentures.
 
(hh)           Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor.  Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Agent, for the benefit of the Secured Parties, on the books
of such issuer.  Further, except with respect to certificated securities
delivered to the Agent, the applicable Debtor shall upon request of the Agent
deliver to Agent an acknowledgement of pledge (which, where appropriate, shall
comply with the requirements of the relevant UCC or with the requirements of
Israeli and other foreign laws with respect to perfection by registration)
signed by the issuer of the applicable Pledged Securities, which acknowledgement
shall confirm that: (a) it has registered the pledge on its books and records;
and (b) at any time directed by Agent during the continuation of an Event of
Default, such issuer will transfer the record ownership of such Pledged
Securities into the name of any designee of Agent, will take such steps as may
be necessary to effect the transfer, and will comply with all other instructions
of Agent regarding such Pledged Securities without the further consent of the
applicable Debtor.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           In the event that, upon an occurrence and during the continuance
of an Event of Default, Agent shall sell all or any of the Pledged Securities to
another party or parties (herein called the “Transferee”) or shall purchase or
retain all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Agent or the Transferee, as the case may be, the
articles association, certificate of incorporation, bylaws, minute books, stock
certificate books, corporate seals, deeds, leases, indentures, agreements,
evidences of indebtedness, books of account, financial records and all other
Organizational Documents and records of the Debtors and their direct and
indirect subsidiaries; (ii) use its best efforts to obtain resignations of the
persons then serving as officers and directors of the Debtors and their direct
and indirect subsidiaries, if so requested; and (iii) use its best efforts to
obtain any approvals that are required by any governmental or regulatory body in
order to permit the sale of the Pledged Securities to the Transferee or the
purchase or retention of the Pledged Securities by Agent and allow the
Transferee or Agent to continue the business of the Debtors and their direct and
indirect subsidiaries.
 
(jj)           Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall promptly (i) cause to be registered at the
United States Copyright Office all of its material copyrights, (ii) cause the
security interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Agent notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property.
 
(kk)           The Borrowing Certificate lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof.  The Borrowing
Certificate lists all material licenses in favor of any Debtor for the use of
any patents, trademarks, copyrights and domain names as of the date hereof
(each, a “License”).  All material patents and trademarks of the Debtors have
been duly recorded at the United States Patent and Trademark Office and all
material copyrights of the Debtors have been duly recorded at the United States
Copyright Office. Upon the occurrence and during the continuance of any breach
or default under any License by any party thereto other than the relevant
Debtor, the Debtor will, promptly after obtaining knowledge thereof, give the
Agent written notice of the nature and duration thereof, specifying what action,
if any, it has taken and proposes to take with respect thereto and thereafter
will take reasonable steps to protect and preserve its rights and remedies in
respect of such breach or default, or will obtain or acquire an appropriate
substitute license. Each Debtor will, at its expense, promptly deliver to the
Agent a copy of each notice or other communication received by it by which any
other party to any License purports to exercise any of its rights or affect any
of its obligations thereunder, together with a copy of any reply by the Debtor
thereto. Each Debtor will exercise promptly and diligently each and every right
which it may have under each material license (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each License and will take all action reasonably necessary to
maintain such Licenses in full force and effect.  No Debtor will, without the
prior written consent of the Agent, cancel, terminate, amend or otherwise modify
in any respect, or waive any provision of, any License which cancellation,
termination, amendment, modification or waiver would materially adversely affect
the value of the License.
 
 
13

--------------------------------------------------------------------------------

 
 
(ll)           Except as set forth in the Borrowing Certificate, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.
 
(mm)           Each Debtor (either itself or through licensees) will, and will
cause each licensee thereof to, take all action necessary to maintain all of the
Intellectual Property in full force and effect, including, without limitation,
using the proper statutory notices and markings and using the trademarks on each
applicable trademark class of goods in order to so maintain the trademarks in
full force free, from any claim of abandonment for non-use, and each Debtor will
not (nor permit any licensee thereof to) do any act or knowingly omit to do any
act whereby any Intellectual Property may become invalidated; provided, however,
that so long as no Event of Default has occurred and is continuing, each Debtor
shall not have an obligation to use or to maintain any Intellectual Property
(A) that relates solely to any product or work, that has been, or is in the
process of being, discontinued, abandoned or terminated, (B) that is being
replaced with Intellectual Property substantially similar to the Intellectual
Property that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Security
Interest created by this Agreement or (C) that is substantially the same as
other Intellectual Property that is in full force, so long the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such other
Intellectual Property is subject to the Security Interest created by this
Agreement.  Each Debtor will cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other union of
countries, country or political subdivision thereof to maintain each
registration of the Intellectual Property (other than the Intellectual Property
described in the proviso to the immediately preceding sentence), including,
without limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees.  If
any Intellectual Property (other than Intellectual Property described in the
proviso to the first sentence of subsection (A) of this clause (mm)) is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, each Debtor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Agent and (y) to the extent the Debtor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as the Debtor shall deem appropriate under
the circumstances to protect such Intellectual Property.  Each Debtor shall
furnish to the Agent from time to time upon its request statements and schedules
further identifying and describing the Intellectual Property and Licenses and
such other reports in connection with the Intellectual Property and Licenses as
the Agent may reasonably request, all in reasonable detail and promptly upon
request of the Agent, following receipt by the Agent of any such statements,
schedules or reports, the Debtor shall modify this Agreement by amending the
Borrowing Certificate, as the case may be, to include any Intellectual Property
and License, as the case may be, which becomes part of the Collateral under this
Agreement and shall execute and authenticate such documents and do such acts as
shall be necessary or, in the judgment of the Agent, desirable to subject such
Intellectual Property and Licenses to the Security Interest created by this
Agreement.  Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, no Debtor may abandon or
otherwise permit any Intellectual Property to become invalid without the prior
written consent of the Agent, and if any Intellectual Property is infringed,
misappropriated, diluted or otherwise violated in any material respect by a
third party, each Debtor will take such action as the Agent shall deem
appropriate under the circumstances to protect such Intellectual Property.
 
 
14

--------------------------------------------------------------------------------

 
 
(nn)           Each Debtor shall, during normal business hours permit the Agent
and any Secured Party, or any agent or representatives thereof or such
professionals or other persons as the Agent or such Secured Party may designate,
not more than twice a year in the absence of an Event of Default and at the
expense of Agent or such Secured Party, (i) to examine and make copies of and
abstracts from the Debtor's records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, notes, accounts,
inventory and other assets of the Debtor from time to time, (iii) to conduct
audits, physical counts, appraisals and/or valuations, examinations at the
locations of the Debtor.  The Debtor shall also permit the Agent and any Secured
Party, or any agent or representatives thereof or such professionals or other
persons as the Agent or such Secured Party may designate to discuss the Debtor's
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.
 
5.           Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.
 
 
15

--------------------------------------------------------------------------------

 
 
6.           Defaults. The following events shall be “Events of Default”:
 
(a)   The occurrence and continuance of an Event of Default (as defined in the
Debentures) under the Debentures; or
 
(b)   If any material provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Debtor, or a proceeding shall be commenced by
any Debtor.
 
7.           Duty To Hold In Trust.
 
(a)           Upon the occurrence and during the continuance of any Event of
Default, each Debtor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Debentures or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties, pro-rata
in proportion to their respective then-currently outstanding principal amount of
Debentures for application to the satisfaction of the Obligations (and if any
Debenture is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Debentures).
 
(b)           If any Debtor shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Agent on or before the close of business on
the fifth business day following the receipt thereof by such Debtor, in the
exact form received together with the Necessary Endorsements, to be held by
Agent subject to the terms of this Agreement as Collateral.
 
8.           Rights and Remedies Upon Default.
 
(a)           Upon the occurrence and during the continuance of  an Event of
Default, the Agent shall have the right to exercise all of the remedies
conferred hereunder and under the Debentures, and the Agent, for the benefit of
the Secured Parties, shall have all the rights and remedies of a secured party
under the UCC.  Without limitation, the Agent, for the benefit of the Secured
Parties, shall have the following rights and powers:
 
 
16

--------------------------------------------------------------------------------

 
 
(i)         The Agent shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and each Debtor shall assemble the Collateral and make it
available to the Agent at places which the Agent shall reasonably select,
whether at such Debtor's premises or elsewhere, and make available to the Agent,
without rent, all of such Debtor’s respective premises and facilities for the
purpose of the Agent taking possession of, removing or putting the Collateral in
saleable or disposable form.
 
(ii)         Upon notice to the Debtors by Agent, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease.  Upon such notice, Agent shall have the right to receive, for the benefit
of the Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto.  Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as if it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.
 
(iii)         The Agent shall have the right to operate the business of each
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived.  Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.
 
(iv)         The Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Agent, on behalf of the Secured Parties, and to enforce
the Debtors’ rights against such account debtors and obligors.
 
 
17

--------------------------------------------------------------------------------

 
 
(v)         The Agent, for the benefit of the Secured Parties, may (but is not
obligated to) direct any financial intermediary or any other person or entity
holding any investment property to transfer the same to the Agent, on behalf of
the Secured Parties, or its designee.
 
(vi)         The Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Agent,
for the benefit of the Secured Parties, or any designee or any purchaser of any
Collateral.
 
(b)           The Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  The
Agent may sell the Collateral without giving any warranties and may specifically
disclaim such warranties.  If the Agent sells any of the Collateral on credit,
the Debtors will only be credited with payments actually made by the
purchaser.  In addition, to the extent permitted under applicable law, each
Debtor waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.
 
(c)           For the purpose of enabling the Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Agent, for the benefit of the
Agent and the Secured Parties, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Debtor) to use, license
or sublicense upon the occurrence and during the continuance of an Event of
Default, any Intellectual Property now owned or hereafter acquired by such
Debtor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
 
9.           Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing its
and the Secured Parties’ rights hereunder and in connection with collecting,
storing and disposing of the Collateral, and then to satisfaction of the
Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Debentures at the time of any such determination), and to
the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the applicable Debtor any surplus proceeds. To the
extent permitted by applicable law, each Debtor waives all claims, damages and
demands against the Secured Parties arising out of the repossession, removal,
retention or sale of the Collateral, unless due solely to the gross negligence
or willful misconduct of the Secured Parties as determined by a final judgment
(not subject to further appeal) of a court of competent jurisdiction.
 
 
18

--------------------------------------------------------------------------------

 
 
10.           Securities Law Provision.  Each Debtor recognizes that Agent may
be limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Debtor agrees that sales so made may
be at prices and on terms less favorable than if the Pledged Securities were
sold to the public, and that Agent has no obligation to delay the sale of any
Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws.  Each Debtor shall
cooperate with Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by Agent) applicable to the sale of the Pledged Securities by Agent.
 
11.           Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent.  The Debtors shall also pay all other claims
and charges which in the reasonable opinion of the Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein.  Subject to the terms of the Purchase Agreement (as such term is
defined in the Debentures), the Debtors will also, upon demand, pay to the Agent
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Agent, for the
benefit of the Secured Parties, may incur in connection with the creation,
perfection, protection, satisfaction, foreclosure, collection or enforcement of
the Security Interest and the preparation, administration, continuance,
amendment or enforcement of this Agreement and pay to the Agent the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, which the Agent, for the benefit of
the Secured Parties, and the Secured Parties may incur in connection with (i)
the enforcement of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Debentures. Until so paid, any fees payable hereunder shall be added
to the principal amount of the Debentures.
 
12.           Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason.  Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder.  Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.
 
 
19

--------------------------------------------------------------------------------

 
 
13.           Security Interests Absolute. All rights of the Secured Parties and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby.  Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue to the fullest extent permitted by law even if
the Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  Each Debtor waives all
right to require the Secured Parties to proceed against any other person or
entity or to apply any Collateral which the Secured Parties may hold at any
time, or to marshal assets, or to pursue any other remedy. Each Debtor waives
any defense arising by reason of the application of the statute of limitations
to any obligation secured hereby.
 
14.           Term of Agreement. This Agreement and the Security Interests shall
terminate with respect to each Debtor on the date on which all payments under
such Debtor’s Debentures have been paid in full other than contingent
obligations against which no claim has been asserted and all other Obligations
(other than contingent obligations against which no claim has been asserted)
have been paid or discharged; provided, however, that all indemnities of the
Debtors contained in this Agreement (including, without limitation, Annex B
hereto) shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
15.           Power of Attorney; Further Assurances.
 
 (a)           Each Debtor authorizes the Agent, and does hereby make,
constitute and appoint the Agent and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Agent or such Debtor, to, after
the occurrence and during the continuance of an Event of Default, (i) endorse
any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Agent; (ii) sign
and endorse any financing statement pursuant to the UCC or any invoice, freight
or express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Collateral; (iii) pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v)
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Debtors, at any time, or from time to time, execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Debentures all as fully and effectually as the
Debtors might or could do; and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.  The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which any Debtor is subject or to which any Debtor is
a party.  Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, the Agent, for the benefit of
each Secured Party, is specifically authorized to execute and file any
applications for or instruments of transfer and assignment of any patents,
trademarks, copyrights or other Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office.
 
16.           Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement (as
such term is defined in the Debentures).
 
17.           Other Security. To the extent that the Obligations are now or
hereafter  secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Agent’s or Secured Parties’
rights and remedies hereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
18.           Appointment of Agent.  The Secured Parties hereby appoint HUG
Funding LLC to act as their agent (“HUG” or “Agent”) for purposes of exercising
any and all rights and remedies of the Secured Parties hereunder. Such
appointment shall continue until revoked in writing by the Required Parties, at
which time the Required Parties shall appoint a new Agent, provided that HUG may
not be removed as Agent unless HUG shall then hold less than $1,000,000 in
principal amount of Debentures; provided, further, that such removal may occur
only if each of the other Secured Parties shall then hold not less than an
aggregate of $1,000,000 in principal amount of Debentures. The Agent shall have
the rights, responsibilities and immunities set forth in Annex B hereto.
 
19.           Miscellaneous.
 
(a)           No course of dealing between the Debtors and the Agent or the
Secured Parties, nor any failure to exercise, nor any delay in exercising, on
the part of the Agent or the Secured Parties, any right, power or privilege
hereunder or under the Debentures shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
 
(b)           All of the rights and remedies of the Agent or the Secured Parties
with respect to the Collateral, whether established hereby or by the Debentures
or by any other agreements, instruments or documents or by law shall be
cumulative and may be exercised singly or concurrently.
 
(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Debtors, the
Agent and the Secured Parties holding 60% or more of the principal amount of
Debentures then outstanding, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.  In the event of any
contradiction between this Security Agreement and the Israeli Security
Agreement, the provisions of this Security Agreement will prevail.
 
(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  The Company and the
Guarantors may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Secured Party (other than by
merger).  Any Secured Party may assign any or all of its rights under this
Agreement to any Person (as defined in the Purchase Agreement) to whom such
Secured Party assigns or transfers any Obligations in accordance with the
Debenture, provided such transferee agrees in writing to be bound, with respect
to the transferred Obligations, by the provisions of this Agreement that apply
to the “Secured Parties.”
 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)           Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Debtor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and the Debentures (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, County of New
York.  Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Debtor hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
 
23

--------------------------------------------------------------------------------

 
 
(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile or other electronic signature were the original thereof.
 
(j)           All Debtors shall jointly and severally be liable for the
Obligations of each Debtor to the Secured Parties hereunder.
 
(k)           Each Debtor shall indemnify, reimburse and hold harmless the Agent
and the Secured Parties and their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the breach of contract in bad faith, gross negligence or willful misconduct
of the Indemnitee as determined by a final, nonappealable decision of a court of
competent jurisdiction.  This indemnification provision is in addition to, and
not in limitation of, any other indemnification provision in the Debentures, the
Purchase Agreement (as such term is defined in the Debentures) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.
 
[SIGNATURE PAGES FOLLOW]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
 
INSPIREMD, INC.
 
 
By: /s/ Ofir Paz
Name: Ofir Paz
Title: Chief Executive Officer
 
 
INSPIRE M.D LTD
 
 
By: /s/ Ofir Paz
Name: Ofir Paz
Title: Chief Executive Officer
 
 
INSPIREMD GMBH
 
 
By: /s/ Ofir Paz
Name: Ofir Paz
Title: Chief Executive Officer
 



 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 


 
[Company Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: Genesis Opportunity Fund LP


Signature of Authorized Signatory of Holder: /s/ Daniel Saks


Name of Authorized Signatory: Daniel Saks


Title of Authorized Signatory: Managing Member




[SIGNATURE PAGES CONTINUE]


[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: Genesis Asset Opportunity Fund LP


Signature of Authorized Signatory of Holder: /s/ Daniel Saks


Name of Authorized Signatory: Daniel Saks


Title of Authorized Signatory: Managing Member




[SIGNATURE PAGES CONTINUE]


[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: HUG Funding LLC


Signature of Authorized Signatory of Holder: /s/ Daniel Saks


Name of Authorized Signatory: Daniel Saks


Title of Authorized Signatory: Managing Member




[SIGNATURE PAGES CONTINUE]


[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: Ayer Capital Partners Master Fund, L.P.


Signature of Authorized Signatory of Holder: /s/ Jay Venkatesan


Name of Authorized Signatory: Jay Venkatesan


Title of Authorized Signatory: Managing Member




[SIGNATURE PAGES CONTINUE]


[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: Ayer Capital Partners Kestrel Fund, LP


Signature of Authorized Signatory of Holder: /s/ Jay Venkatesan


Name of Authorized Signatory: Jay Venkatesan


Title of Authorized Signatory: Managing Member




[SIGNATURE PAGES CONTINUE]


[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE OF HOLDERS TO INSPIREMD, INC.]


Name of Holder: Epworth – Ayer Capital


Signature of Authorized Signatory of Holder: /s/ Jay Venkatesan


Name of Authorized Signatory: Jay Venkatesan


Title of Authorized Signatory: Managing Member






[Investor Signature Page – Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWING CERTIFICATE
 
TO:           THE PURCHASERS UNDER THE SECURITIES PURCHASE AGREEMENT AMONG THE
COMPANY AND THE PURCHASERS PARTY THERETO
 
The undersigned, the chief executive officer of INSPIREMD, INC. (the “Company”),
hereby represents and warrants to you on behalf of the Company as follows:
 
1.           NAMES OF THE COMPANY
 
a.           The name of the Company as it appears in its current Articles or
Certificate of Incorporation is:  INSPIREMD, INC.
 
b.           The federal employer identification number of the Company
is:  26-2123838.
 
c.           The Company is formed under the laws of the state of Delaware.
 
d.           The organizational identification number issued to the Company
under its jurisdiction of formation is:  4511950.
 
e.           The Company transacts business in the following states (and/or
countries) (list jurisdictions other than jurisdiction of formation):  None.
 
f.           The Company is duly qualified to transact business as a foreign
entity in the following states (and/or country) (list jurisdictions other than
jurisdiction of formation):  None.
 
g.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by the Company or
used within the past five years:
 
Name
Period of Use
Note whether prior legal name, fictitious name, d/b/a trade name, etc.
Saguaro Resources, Inc.
February 29, 2008 to March 28, 2011
Prior Legal Name



h.           The following are the legal names and jurisdictions of formation of
all entities which have been merged into the Company during the past five years:
 
Legal Name of Merged Entity
Entity Jurisdiction of Formation
Year of Merger
InspireMD Ltd.
Israel
2011 (Share Exchange Transaction)

 
 
 

--------------------------------------------------------------------------------

 

 
i.           The following are the legal names and addresses (including
jurisdictions of formation) of all entities from whom the Company has acquired
any personal property in a transaction not in the ordinary course of business
during the past five years, together with the date of such acquisition and the
type of personal property acquired (e.g., equipment, inventory, etc.):
 
Legal Name
Jurisdiction of Formation / Address
Date of Acquisition
Type of Property
None
     



2.           PARENT/SUBSIDIARIES OF THE COMPANY
 
a.           The legal name of each subsidiary and parent of the Company is as
follows.  (A “parent” is an entity directly owning more than 50% of the
outstanding capital stock of the Company.  A “subsidiary” is an entity, 50% or
more of the outstanding capital stock of which is directly owned by the
Company.)
 
Name
Subsidiary/Parent
Fed. Employer ID No.
InspireMD Ltd.
Sub x  Parent o
None (Israeli entity)
Inspire MD GmbH
Sub x  Parent o
None (German entity)



b.           The following is a list of the respective jurisdictions and dates
of formation of the parent and each subsidiary of the Company:
 
Name
Jurisdiction
Date of Formation
InspireMD Ltd.
Israel
2005
Inspire MD GmbH
Germany
November 30, 2007



c.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by each subsidiary
of the Company or used during the past five years:
 
Name
Subsidiary
None
 



d.           The following are the names of all entities which have been merged
into a subsidiary of the Company during the past five years:
 
Name
Subsidiary
None
 

 
 
 

--------------------------------------------------------------------------------

 

 
e.           The following are the names and addresses of all entities from whom
each subsidiary of the Company has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):
 
Name
Address
Date of Acquisition
Type of Property
Subsidiary
None
       



3.           LOCATIONS OF COMPANY AND ITS SUBSIDIARIES
 
a.           The Company and each of its subsidiaries maintain books or records
at the following addresses:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD, Inc.
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Boschstraße 16, 21423 Winsen,Germany
Inspire MD GmbH



b.           The Company and its subsidiaries own, lease, or occupy real
property located at the following addresses and maintain equipment, inventory,
or other property at such address:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
Equipment/Inventory/other Collateral
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Equipment/Inventory/other Collateral
4 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Equipment/Inventory/other Collateral
Boschstraße 16, 21423 Winsen, Germany
Inspire MD GmbH
Equipment and inventory
Boschstraße 16, 21423 Winsen, Germany
QualiMed
Innovative Medizinprodukte GmbH
Inventory



c.           The following are the names and addresses of all warehousemen,
bailees, or other third parties who have possession of any of the Company’s
inventory, equipment, or other property or that of its subsidiaries:
 
Name and complete mailing address of third party
Description of assets held with third party including estimated FMV
Name of Company/Subsidiary
None
   

 
 
 

--------------------------------------------------------------------------------

 

 
4.           SPECIAL TYPES OF COLLATERAL
 
a.           The Company and its subsidiaries own (or have any ownership
interest in) the following kinds of assets.
 
Copyrights or copyright applications registered with the U.S. Copyright Office
Yes o No x
Software registered with the U.S. Copyright Office
Yes o No x
Software not registered with the U.S. Copyright Office
Yes o No x
Patents and patent applications
Yes x No o
Trademarks or trademark applications (including any service marks, collective
marks and certification marks)
Yes x No o
Licenses to use trademarks, patents and copyrights of others
Yes x No o
Material licenses, permits (including environmental), authorizations, or
certifications issued by federal, state, or local governments issued to the
Company and/or its subsidiaries or with respect to their assets, properties, or
businesses
Yes x No o
Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or sub is the stock owner)
Yes o No x
Promissory notes, or other instruments or evidence of indebtedness issued in
favor of the Company or any of its subsidiaries (Company or sub is the lender)
Yes o No x
Leases of equipment, security agreements naming the Company or its subsidiaries
as secured party or other chattel paper (Company or sub is the lessor/secured
party)
Yes o No x
Aircraft
Yes o No x
Vessels, Boats or Ships
Yes o No x
Railroad Rolling Stock
Yes o No x
Motor Vehicles
Yes x No o



If the answer is “yes” to any of the above questions, attach a Schedule 4(a)
listing each asset owned by the Company and/or its subsidiaries (separately
identified and scheduled for each entity) and identifying which party owns the
asset, the relevant jurisdiction (such as IP registered in non-U.S.
jurisdictions or the jurisdiction under which a motor vehicle is registered),
each registration, application, or other identification number, and all other
relevant information.  In the cases of licenses, include the relevant parties
and the specific property being licensed, and, if any licenses are material to
the Company’s and/or any of its subsidiaries’ business, provide copies of such
licenses.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           The following are all banks, brokerages, or financial institutions
at which the Company and its subsidiaries maintain deposit or securities
accounts:
 
Institution Name and Address
Account Number
Average Balance in Account
Name of Account Owner
Bank Leumi USA
564 Fifth Avenue, New York, NY 10036
   
InspireMD, Inc.
Bank Leumi
25 Habarzel Street, Tel Aviv
   
InspireMD Ltd.
Bank Mizrahi
123 Hashmonaim, Tel Aviv
   
InspireMD Ltd.
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
   
Inspire MD GmbH
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
   
InspireMD Ltd.



c.           Does or is it contemplated that the Company will regularly receive
letters of credit from customers or other third parties to secure payments of
sums owed to the Company?  The following is a list of letters of credit naming
the Company as “beneficiary” thereunder:
 
LC Number
Name of LC Issuer
LC Applicant
None
   



5.           DEBT/ENCUMBRANCES
 
a.           The Company and its subsidiaries have the following outstanding
debt for money borrowed (whether or not convertible) (please attach copies of
all instruments evidencing the debt):
 
Name and Address of Lender
Original Principal Amount/Principal Outstanding
Maturity Date
Secured/Unsecured (if secured, complete 6(b))
None
     



b.           The Company’s and its subsidiaries’ properties are subject to the
following liens or encumbrances:
 
Name of Holder of Lien/Encumbrance
Description of Property Encumbered
Name of Company/Subsidiary
None
   

 
 
 

--------------------------------------------------------------------------------

 

 
6.           REGULATION
 
With respect to material regulatory matters, the Company and its subsidiaries
are subject to regulation by the following federal, state or local government
entity or any department, agency, or instrumentality thereof:
 
[Intentionally omitted.]


7.           LITIGATION
 
a.           The following is a complete list of pending and threatened
litigation or claims involving amounts claimed against the Company in an
indefinite amount or in excess of $50,000 in each case:
 
None.
 
b.           The following are the only claims which the Company has against
others (other than claims on accounts receivable), which the Company is
asserting or intends to assert, and in which the potential recovery exceeds
$50,000:
 
None.
 
8.           TAXES
 
The following taxes are currently outstanding and unpaid:
 
Assessing Authority
Amount and Description
None
 



9.           INSURANCE BROKER
 
The following broker handles the Company’s property and liability insurance:
 
Broker
Contact
Telephone
Fax
Email
Reshef
Yuri Kizhner
972-3-927-0672
972-3-922-1692
yuri@reshef-bit.co.il



10.           OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES
 
 
 

--------------------------------------------------------------------------------

 
 
The following are the names and titles of the officers of the Company and its
subsidiaries.
 
Office/Title
Name of Officer
Name of Company/Subsidiary
Chief Executive Officer
Ofir Paz
InspireMD, Inc./InspireMD Ltd.
Chief Financial Officer
Craig Shore
InspireMD, Inc./InspireMD Ltd.
President
Asher Holzer
InspireMD, Inc./InspireMD Ltd.
Senior Vice President of Research and Development and Chief Technical Officer
Eli Bar
InspireMD Ltd.
Vice President of Sales
Sara Paz
InspireMD Ltd.



11.           IRS FORM W9
 
The Company’s completed and executed IRS Form W9 is attached hereto as Exhibit
A.
 
12.           LEGAL COUNSEL
 
The following attorney(s) will represent the Company in connection with the loan
documents:
 
Name of Attorney
Name of law firm / address
Telephone
Fax
Email
Rick Werner
Haynes and Boone, LLP
(212) 659-8947
(212) 884-8234
rick.werner@haynesboone.com



Date:  April 5,
2012                                                                INSPIREMD,
INC.




By:/s/ Ofir Paz
Its:  Chief Executive Officer
Email:
Phone:
Fax:

 
 
 

--------------------------------------------------------------------------------

 
 
Continuation Page—Additional Information


Shares of capital stock or equity interests in subsidiary
 
1.
6,307,590 shares of InspireMD Ltd. stock held by InspireMD, Inc.

 
2.
One share of Inspire MD GmbH stock held by InspireMD Ltd.

 


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 
IRS Form W9
 


See attached
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4(a)
 
Assets
 
1.
The attached table shows all of the patents, trademarks and patent applications
for InspireMD Ltd.

 
2.
InspireMD Ltd. owns a 2006 Chevrolet Uplander – License No. 14-810-13

 
3.
InspireMD Ltd. owns www.inspire-md.com and www.inspiremd.com .

 
4.
Pursuant to a License Agreement with Svelte Medical Systems, Inc., dated March
19, 2010, InspireMD Ltd. has a non-exclusive, worldwide license to the Svelte
helical stent and the Licensed Patents and Licensed Processes (as such terms are
defined in the License Agreement).

 
5.
The table below shows all of the countries in which InspireMD Ltd. has received
governmental approval to sell and distribute either its MGuard or MGuard Prime
products:

 


Countries
MGuard™
Approval
MGuard Prime™
Approval
 
Countries
MGuard™
Approval
MGuard Prime™
Approval
Argentina
Y
N
Israel
Y
Y
Austria
Y
Y
Italy
Y
Y
Brazil
Y
N
Latvia
Y
Y
Chile
Y
N
Lithuania
Y
Y
Colombia
Y
N
Mexico
Y
N
Costa Rica
Y
N
Pakistan
Y
N
Cyprus
Y
Y
Poland
Y
Y
Czech Rep
Y
Y
Portugal
Y
Y
UK
Y
Y
Russia
Y
N
Estonia
Y
Y
Slovakia
Y
Y
France
Y
Y
Slovenia
Y
Y
Germany
Y
Y
South Africa
Y
N
Greece
Y
Y
Spain
Y
Y
Holland (Netherlands)
Y
Y
Sri Lanka
Y
N
Hungary
Y
Y
Ukraine
Y
N
India
Y
N
     



 
 
 
 

--------------------------------------------------------------------------------

 

 
Patents




Title
Patent/Patent Application  Number (Publication Number)
Issue/Filing Date
STENT WITH SHEATH AND METAL WIRE RETAINER (PCT)
PCT/IB2011/055758
12/18/2011
OPTIMIZED STENT JACKET (USA)
12/791,008
06/01/2010
OPTIMIZED STENT JACKET (EUROPE)
07827415.6
11/21/2007
OPTIMIZED STENT JACKET (ISRAEL)
198,665
11/21/2007
OPTIMIZED STENT JACKET (CANADA)
2670724
11/21/2007
OPTIMIZED STENT JACKET (CHINA)
200780043259.2
11/21/2007
OPTIMIZED STENT JACKET (INDIA)
4088DELNP2009
11/21/2007
BIFURCATED STENT ASSEMBLIES  (USA)
11/797,168
05/01/2007
BIFURCATED STENT ASSEMBLIES  (ISRAEL)
198188
10/18/2007
BIFURCATED STENT ASSEMBLIES (USA)
12/445,968
04/17/2009
BIFURCATED STENT ASSEMBLIES (CANADA)
2666706
10/18/2007
BIFURCATED STENT ASSEMBLIES (EUROPE)
07827227.5
10/18/2007
BIFURCATED STENT ASSEMBLIES (CHINA)
200780046676.2
10/18/2007
BIFURCATED STENT ASSEMBLIES (INDIA)
3113DELNP2009
10/18/2007
IN VIVO FILTER ASSEMBLY (USA)
8,043,323 / 11/582,354
10/25/2011 / 10/18/2006
IN VIVO FILTER ASSEMBLY  (USA)
13/237,977
09/21/2011
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE  (USA)
11/920,972
11/23/2007
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (EUROPE)
06745069.2
05/24/2006
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (CANADA)
2,609,687
05/24/2006
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (SOUTH
AFRICA)
2007/10751  / 2007/10751
05/24/2006 / 10/27/2010
STENT APPARATUSES FOR TREATMENT VIA BODY LUMENS AND METHODS OF USE (ISRAEL)
187516
05/24/2006
FILTER ASSEMBLIES  (USA)
12/445,972
04/17/2009
FILTER ASSEMBLIES (EUROPE)
07827228.3
10/18/2007
FILTER ASSEMBLIES (ISRAEL)
198189
10/18/2007
FILTER ASSEMBLIES (CANADA)
2666712
10/18/2007
FILTER ASSEMBLIES (CHINA)
200780046659.9
10/18/2007
FILTER ASSEMBLIES (INDIA)
3114DELNP2009
10/18/2007
KNITTED STENT JACKETS  (USA)
12/445,980
04/17/2009
KNITTED STENT JACKETS (ISRAEL)
198190
10/18/2007
KNITTED STENT JACKETS (EUROPE)
07827229.1
10/18/2007
KNITTED STENT JACKETS (CANADA)
2666728
10/18/2007
KNITTED STENT JACKETS (CHINA)
200780046697.4
10/18/2007
KNITTED STENT JACKETS (INDIA)
3171DELNP2009
10/18/2007

 
 
 

--------------------------------------------------------------------------------

 

 
Trademarks


Description
Registration/
Application
Number
Registration/
Application
Date
INSPIREMD (wordmark) (EUROPE)
008642118
10/27/2009
MGUARD (wordmark) (EUROPE)
008642175
10/27/2009



 
 
 

--------------------------------------------------------------------------------

 
 


 
BORROWING CERTIFICATE
 
TO:           THE PURCHASERS UNDER THE SECURITIES PURCHASE AGREEMENT AMONG THE
COMPANY AND THE PURCHASERS PARTY THERETO
 
The undersigned, the chief executive officer of INSPIREMD LTD. (the “Company”),
hereby represents and warrants to you on behalf of the Company as follows:
 
1.           NAMES OF THE COMPANY
 
a.           The name of the Company as it appears in its current Articles or
Certificate of Incorporation is:  INSPIREMD LTD.
 
b.           The Company is formed under the laws of the state of Israel.
 
c.           The organizational identification number issued to the Company
under its jurisdiction of formation is: 513679431.
 
d.           The Company transacts business in the following countries (list
jurisdictions other than jurisdiction of formation):
 
Austria
 
Italy
Cyprus
Latvia
Czech Rep
Lithuania
UK
Poland
Estonia
Russia
France
Serbia
Germany
Singapore
Greece
Slovakia
Holland (Netherlands)
Slovenia
Hungary
South Africa
India
Spain
Israel
 



 
e.           The Company is duly qualified to transact business as a foreign
entity in the following countries (list jurisdictions other than jurisdiction of
formation):  See above.
 
f.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by the Company or
used within the past five years:
 
Name
Period of Use
Note whether prior legal name, fictitious name, d/b/a trade name, etc.
None.
   

 
 
 

--------------------------------------------------------------------------------

 

 
g.           The following are the legal names and jurisdictions of formation of
all entities which have been merged into the Company during the past five years:
 
Legal Name of Merged Entity
Entity Jurisdiction of Formation
Year of Merger
None.
   



h.           The following are the legal names and addresses (including
jurisdictions of formation) of all entities from whom the Company has acquired
any personal property in a transaction not in the ordinary course of business
during the past five years, together with the date of such acquisition and the
type of personal property acquired (e.g., equipment, inventory, etc.):
 
Legal Name
Jurisdiction of Formation / Address
Date of Acquisition
Type of Property
None
     



2.           PARENT/SUBSIDIARIES OF THE COMPANY
 
a.           The legal name of each subsidiary and parent of the Company is as
follows.  (A “parent” is an entity directly owning more than 50% of the
outstanding capital stock of the Company.  A “subsidiary” is an entity, 50% or
more of the outstanding capital stock of which is directly owned by the
Company.)
 
Name
Subsidiary/Parent
Fed. Employer ID No.
InspireMD, Inc.
Sub  o Parent x
26-2123838
Inspire MD GmbH
Sub x  Parent o
None (German entity)



b.           The following is a list of the respective jurisdictions and dates
of formation of the parent and each subsidiary of the Company:
 
Name
Jurisdiction
Date of Formation
InspireMD, Inc.
Delaware
February 29, 2008
Inspire MD GmbH
Germany
November 30, 2007


 
c.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by each subsidiary
of the Company or used during the past five years:
 
Name
Subsidiary
None
 

 
 
 

--------------------------------------------------------------------------------

 

 
d.           The following are the names of all entities which have been merged
into a subsidiary of the Company during the five years:
 
Name
Subsidiary
None
 



e.           The following are the names and addresses of all entities from whom
each subsidiary of the Company has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):
 
Name
Address
Date of Acquisition
Type of Property
Subsidiary
None
       



3.           LOCATIONS OF COMPANY AND ITS SUBSIDIARIES
 
a.           The Company and each of its subsidiaries maintain books or records
at the following addresses:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Boschstraße 16, 21423 Winsen,Germany
Inspire MD GmbH



b.           The Company and its subsidiaries own, lease, or occupy real
property located at the following addresses and maintain equipment, inventory,
or other property at such address:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
Equipment/Inventory/other Collateral
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Equipment/Inventory/other Collateral
4 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Equipment/Inventory/other Collateral
Boschstraße 16, 21423 Winsen, Germany
Inspire MD GmbH
Equipment and inventory
Boschstraße 16, 21423 Winsen, Germany
QualiMed
Innovative Medizinprodukte GmbH
Inventory

 
 
 

--------------------------------------------------------------------------------

 

 
c.           The following are the names and addresses of all warehousemen,
bailees, or other third parties who have possession of any of the Company’s
inventory, equipment, or other property or that of its subsidiaries:
 
Name and complete mailing address of third party
Description of assets held with third party including estimated FMV
Name of Company/Subsidiary
Osypka
Earl-H.-Wood-Strasse 1
Rheinfelden
79618, Germany
From time to time the Company has MGuard and MGuard Prime inventory  at this
location for sterilization purposes
InspireMD Ltd. and Inspire MD GmbH



4.           SPECIAL TYPES OF COLLATERAL
 
a.           The Company and its subsidiaries own (or have any ownership
interest in) the following kinds of assets.
 
Copyrights or copyright applications registered with the U.S. Copyright Office
Yes o No x
Software registered with the U.S. Copyright Office
Yes o No x
Software not registered with the U.S. Copyright Office
Yes o No x
Patents and patent applications
Yes x No o
Trademarks or trademark applications (including any service marks, collective
marks and certification marks)
Yes x No o
Licenses to use trademarks, patents and copyrights of others
Yes x No o
Material licenses, permits (including environmental), authorizations, or
certifications issued by federal, state, or local governments issued to the
Company and/or its subsidiaries or with respect to their assets, properties, or
businesses
Yes x No o
Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or sub is the stock owner)
Yes o No x
Promissory notes, or other instruments or evidence of indebtedness issued in
favor of the Company or any of its subsidiaries (Company or sub is the lender)
Yes o No x
Leases of equipment, security agreements naming the Company or its subsidiaries
as secured party or other chattel paper (Company or sub is the lessor/secured
party)
Yes o No x
Aircraft
Yes o No x
Vessels, Boats or Ships
Yes o No x
Railroad Rolling Stock
Yes o No x
Motor Vehicles
Yes x No o

 
 
 

--------------------------------------------------------------------------------

 

 
If the answer is “yes” to any of the above questions, attach a Schedule 5(a)
listing each asset owned by the Company and/or its subsidiaries (separately
identified and scheduled for each entity) and identifying which party owns the
asset, the relevant jurisdiction (such as IP registered in non-U.S.
jurisdictions or the jurisdiction under which a motor vehicle is registered),
each registration, application, or other identification number, and all other
relevant information.  In the cases of licenses, include the relevant parties
and the specific property being licensed, and, if any licenses are material to
the Company’s and/or any of its subsidiaries’ business, provide copies of such
licenses.
 
b.           The following are all banks, brokerages, or financial institutions
at which the Company and its subsidiaries maintain deposit or securities
accounts:
 
Institution Name and Address
Account Number
Average Balance in Account
Name of Account Owner
Bank Leumi
25 Habarzel Street, Tel Aviv
   
InspireMD Ltd.
Bank Mizrahi
123 Hashmonaim, Tel Aviv
   
InspireMD Ltd.
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
   
Inspire MD GmbH
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
   
InspireMD Ltd.



c.           Does or is it contemplated that the Company will regularly receive
letters of credit from customers or other third parties to secure payments of
sums owed to the Company?  The following is a list of letters of credit naming
the Company as “beneficiary” thereunder:
 
LC Number
Name of LC Issuer
LC Applicant
None
   

 
 
 

--------------------------------------------------------------------------------

 

 
5.           DEBT/ENCUMBRANCES
 
a.           The Company and its subsidiaries have the following outstanding
debt for money borrowed (whether or not convertible) (please attach copies of
all instruments evidencing the debt):
 
Name and Address of Lender
Original Principal Amount/Principal Outstanding
Maturity Date
Secured/Unsecured (if secured, complete 6(b))
None
     



b.           The Company’s and its subsidiaries’ properties are subject to the
following liens or encumbrances:
 
Name of Holder of Lien/Encumbrance
Description of Property Encumbered
Name of Company/Subsidiary
None
   



6.           REGULATION
 
With respect to material regulatory matters, the Company and its subsidiaries
are subject to regulation by the following federal, state or local government
entity or any department, agency, or instrumentality thereof:
 
[Intentionally omitted.]


7.           LITIGATION
 
a.           The following is a complete list of pending and threatened
litigation or claims involving amounts claimed against the Company in an
indefinite amount or in excess of $50,000 in each case:
 
1.           Eric Ben Mayor
 
Court of Agency:  Regional Labor Court in Tel Aviv
 
Date Instituted:  November 2, 2010
 
Principal Parties:  Eric Ben Mayor vs. InspireMD Ltd., InspireMD GmbH, Ofir Paz
and Dr. Asher Holzer
 
Description:  A former senior employee of InspireMD Ltd. has claimed that he was
improperly terminated and that InspireMD Ltd. owes him money for due salary and
pension fund payments, vacation pay, sick days, severance pay, additional prior
notice payment, commission for revenues and other types of funds received by
InspireMD Ltd.
 
Relief Sought:  1,476,027 NIS plus compensation for holding back wages and
options to purchase 2,029,000 shares of Common Stock at an exercise price of
$0.001.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Pires & Tarsis
 
Court of Agency:  Magistrate Court in Tel Aviv
 
Date Instituted:  February 10, 2011
 
Principal Parties:  Pires & Tarsis Sociedade De Advogados vs. InspireMD Ltd.
 
Description:  Pires & Tarsis has claimed that InspireMD Ltd. breached a Finder’s
Fee Agreement between the parties through improper termination and failing to
pay a finder’s fee allegedly owed to Pires & Tarsis. InspireMD Ltd. has claimed
that it properly terminated the agreement on account of a breach by Pires &
Tarsis and that Pires & Tarsis is not entitled to any payments because Pires &
Tarsis never provided the services that were contracted for in the Finder’s Fee
Agreement.  In addition, InspireMD Ltd. has counterclaimed, seeking the return
of a 108,000 NIS payment to Pires & Tarsis by InspireMD Ltd. for the first
shipment of InspireMD Ltd.'s stents to the distributor that Pires & Tarsis
allegedly introduced to InspireMD Ltd.
 
Relief Sought:  1,200,000 NIS
 
3.           Bary Oren
 
Court of Agency:  Regional Labor Court in Tel Aviv
 
Date Instituted:  August 8, 2011
 
Principal Parties:  Bary Oren v. InspireMD Ltd.
 
Description:  A former senior employee of InspireMD Ltd. has claimed that he was
improperly terminated and that InspireMD Ltd. owes him 403,200 NIS in
compensation and options to purchase 486,966 shares of Common Stock.
 
Relief Sought:  403,200 NIS in compensation and options to purchase 486,966
shares of Common Stock.
 
4.           M.A. Bromfeld – Business Promotion Ltd.
 
Court of Agency:  Magistrate Court in Tel Aviv
 
Date Instituted:  November 13, 2011
 
Principal Parties: M.A. Bromfeld – Business Promotion Ltd. vs. InspireMD Ltd.,
InspireMD GmbH, Ofir Paz and Dr. Asher Holzer
 
Description:  A former finder of InspireMD Ltd. has claimed that it is entitled
to convert certain of its options to purchase shares of InspireMD Ltd. into
options to purchase 110,785 shares of Common Stock at an exercise price of $0.45
per share and 39,087 shares of Common Stock at an exercise price of $1.23.
 
Relief Sought:  Options to purchase 110,785 shares of Common Stock at an
exercise price of $0.45 per share and 39,087 shares of Common Stock at an
exercise price of $1.23.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Christina Makov and Amir Makov
 
Court of Agency:  Economic Department of the Tel Aviv District Court
 
Date Instituted :  December 27, 2011
 
Principal Parties:  Christina Makov and Amir Makov vs. InspireMD Ltd.
 
Description:  Ms. Makov has claimed that she is owed options to purchase 584,357
shares of Common Stock due to her under an employment agreement she entered into
with InspireMD Ltd.  InspireMD Ltd. has claimed that Ms. Makov is not owed an
options because she never performed any of her obligations under the employment
agreement and did not earn her options.
 
Relief Sought:  Options to purchase 584,357 shares of Common Stock.
 
6.           Moshit Yaffe
 
Court of Agency: None.
 
Date Instituted:  Litigation threatened.
 
Description:  Ms. Yaffe has claimed that she was entitled to options to purchase
shares of InspireMD Ltd. in connection with InspireMD Ltd.’s loan Agreement with
Mizrachi Tefachot Bank Ltd.  InspireMD Ltd. has responded that she is not
entitled to any options and, even if she were, such options would have
expired.  The Company has not received any communication about this threatened
litigation since August 8, 2011.
 
7.           Ashi Schlein
 
Court of Agency: None.
 
Date Instituted:  Litigation threatened.
 
Description:  Mr. Schlein has claimed that he is entitled to shares of Common
Stock upon the exercise of an option that was assigned to him by Yuli
Ofer.  InspireMD Ltd. has responded that such option has expired and that Mr.
Schlein is not entitled to any additional shares of Common Stock.  The Company
has not received any further communications about this matter since October 3,
2011.
 
8.           Africa Israel Properties Ltd., Eilot Investments (Ramat Vered) 1994
Ltd. and Sharda Ltd.
 
Court of Agency:  None.
 
Date Instituted:  Litigation threatened.
 
Description:  The parties listed above are the landlords for the offices and
laboratory in Rechovot that InspireMD Ltd. leased beginning on January 1,
2012.  The lease was terminated by InspireMD Ltd. on February 26, 2012.  The
parties are disputing whether the termination was permitted under the lease
agreement.  The Company last received communication about this matter on March
14, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           MicroBank LLC & James D. Burchetta
 
Court of Agency:  None.
 
Date Instituted :  Litigation threatened.
 
Description:  MicroBank LLC and James D. Burchetta claim that InspireMD Ltd.
owes them a finder’s fee in connection with the March 2011 private placement to
having introduced InspireMD Ltd. to Palladium Capital Advisors.
 
Relief Sought:  $1,000,000 and equity interests worth 9% of the Company’s March
2011 private placement.
 
b.           The following are the only claims which the Company has against
others (other than claims on accounts receivable), which the Company is
asserting or intends to assert, and in which the potential recovery exceeds
$50,000:
 
None.
 
8.           TAXES
 
The following taxes are currently outstanding and unpaid:
 
Assessing Authority
Amount and Description
None.
 



9.           INSURANCE BROKER
 
The following broker handles the Company’s property and liability insurance:
 
Broker
Contact
Telephone
Fax
Email
Howden Insurance Brokers Ltd.
Nezi Dvash
972-3-6270700
972-3-7602618
NeziD@howden.co.il



10.           OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES
 
The following are the names and titles of the officers of the Company and its
subsidiaries.
 
Office/Title
Name of Officer
Name of Company/Subsidiary
Chief Executive Officer
Ofir Paz
InspireMD, Inc./InspireMD Ltd.
Chief Financial Officer
Craig Shore
InspireMD, Inc./InspireMD Ltd.
President
Asher Holzer
InspireMD, Inc./InspireMD Ltd.
Senior Vice President of Research and Development and Chief Technical Officer
Eli Bar
InspireMD Ltd.
Vice President of Sales
Sara Paz
InspireMD Ltd.

 
 
 

--------------------------------------------------------------------------------

 

 
11.           IRS FORM W9
 
The Company’s completed and executed IRS Form W9 is attached hereto as Exhibit
A.
 
None.
 
12.           LEGAL COUNSEL
 
The following attorney(s) will represent the Company in connection with the loan
documents:
 
Name of Attorney
Name of law firm / address
Telephone
Fax
Email
Amit Leibovich
Kafri Leibovich, Law Office
972-3-752-2211
972-3-752-2201
amit@lklaw.co.il
Rick Werner
Haynes and Boone, LLP
(212) 659-8947
(212) 884-8234
rick.werner@haynesboone.com



Date:  April 5,
2012                                                                INSPIREMD
LTD.




By: /s/ Ofir Paz
Its:  Chief Executive Officer
Email:
Phone:
Fax:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Continuation Page—Additional Information


Shares of capital stock or equity interests in subsidiary
 
1.
One shares of Inspire MD GmbH stock held by InspireMD Ltd.

 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4(a)
 
Assets
 
1.
The attached table shows all of the patents, trademarks and patent applications
for InspireMD Ltd.

 
2.
InspireMD Ltd. owns a 2006 Chevrolet Uplander – License No. 14-810-13

 
3.
InspireMD Ltd. owns www.inspire-md.com and www.inspiremd.com .

 
4.
Pursuant to a License Agreement with Svelte Medical Systems, Inc., dated March
19, 2010, InspireMD Ltd. has a non-exclusive, worldwide license to the Svelte
helical stent and the Licensed Patents and Licensed Processes (as such terms are
defined in the License Agreement).

 
5.
The table below shows all of the countries in which InspireMD Ltd. has received
governmental approval to sell and distribute either its MGuard or MGuard Prime
products:

 


Countries
MGuard™
Approval
MGuard Prime™
Approval
 
Countries
MGuard™
Approval
MGuard Prime™
Approval
Argentina
Y
N
Israel
Y
Y
Austria
Y
Y
Italy
Y
Y
Brazil
Y
N
Latvia
Y
Y
Chile
Y
N
Lithuania
Y
Y
Colombia
Y
N
Mexico
Y
N
Costa Rica
Y
N
Pakistan
Y
N
Cyprus
Y
Y
Poland
Y
Y
Czech Rep
Y
Y
Portugal
Y
Y
UK
Y
Y
Russia
Y
N
Estonia
Y
Y
Slovakia
Y
Y
France
Y
Y
Slovenia
Y
Y
Germany
Y
Y
South Africa
Y
N
Greece
Y
Y
Spain
Y
Y
Holland (Netherlands)
Y
Y
Sri Lanka
Y
N
Hungary
Y
Y
Ukraine
Y
N
India
Y
N
     



 
 
 
 

--------------------------------------------------------------------------------

 
 


 
BORROWING CERTIFICATE
 
TO:           THE PURCHASERS UNDER THE SECURITIES PURCHASE AGREEMENT AMONG THE
COMPANY AND THE PURCHASERS PARTY THERETO
 
The undersigned, the member of Inspire MD GmbH (the “Company”), hereby
represents and warrants to you on behalf of the Company as follows:
 
1.           NAMES OF THE COMPANY
 
a.           The name of the Company as it appears in its current Articles or
Certificate of Incorporation is:  Inspire MD GmbH
 
b.           The Company is formed under the laws of the state of Germany.
 
c.           The organizational identification number issued to the Company
under its jurisdiction of formation is:  HRB 201094.
 
d.           The Company transacts business in the following countries (list
jurisdictions other than jurisdiction of formation):
 
Argentina
Brazil
Chile
Colombia
Costa Rica
Germany
Malaysia
Mexico
Pakistan
Poland
Portugal
Sri Lanka



 
e.           The Company is duly qualified to transact business as a foreign
entity in the following countries (list jurisdictions other than jurisdiction of
formation):  See above.
 
f.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by the Company or
used within the past five years:
 
Name
Period of Use
Note whether prior legal name, fictitious name, d/b/a trade name, etc.
None
   

 
 
 

--------------------------------------------------------------------------------

 

 
g.           The following are the legal names and jurisdictions of formation of
all entities which have been merged into the Company during the past five years:
 
Legal Name of Merged Entity
Entity Jurisdiction of Formation
Year of Merger
None
   



h.           The following are the legal names and addresses (including
jurisdictions of formation) of all entities from whom the Company has acquired
any personal property in a transaction not in the ordinary course of business
during the past five years, together with the date of such acquisition and the
type of personal property acquired (e.g., equipment, inventory, etc.):
 
Legal Name
Jurisdiction of Formation / Address
Date of Acquisition
Type of Property
None
     



2.           PARENT/SUBSIDIARIES OF THE COMPANY
 
a.           The legal name of each subsidiary and parent of the Company is as
follows.  (A “parent” is an entity directly owning more than 50% of the
outstanding capital stock of the Company.  A “subsidiary” is an entity, 50% or
more of the outstanding capital stock of which is directly owned by the
Company.)
 
Name
Subsidiary/Parent
Fed. Employer ID No.
InspireMD Ltd.
Sub o  Parent x
None (Israel entity)



b.           The following is a list of the respective jurisdictions and dates
of formation of the parent and each subsidiary of the Company:
 
Name
Jurisdiction
Date of Formation
InspireMD Ltd.
Israel
2005



c.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by each subsidiary
of the Company or used during the past five years:
 
Name
Subsidiary
None
 

 
 
 

--------------------------------------------------------------------------------

 

 
d.           The following are the names of all entities which have been merged
into a subsidiary of the Company during the five years:
 
Name
Subsidiary
None
 



e.           The following are the names and addresses of all entities from whom
each subsidiary of the Company has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):
 
Name
Address
Date of Acquisition
Type of Property
Subsidiary
None
       



3.           LOCATIONS OF COMPANY AND ITS SUBSIDIARIES
 
a.           The Company and each of its subsidiaries maintain books or records
at the following addresses:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
3 Menorat Hamaor St., Tel Aviv, Israel 67448
InspireMD Ltd.
Boschstraße 16, 21423 Winsen, Germany
Inspire MD GmbH



b.           The Company and its subsidiaries own, lease, or occupy real
property located at the following addresses and maintain equipment, inventory,
or other property at such address:
 
Complete street and mailing address, including county
Name of Company/Subsidiary
Equipment/Inventory/other Collateral
Boschstraße 16, 21423 Winsen, Germany
Inspire MD GmbH
Inventory and Equipment
Boschstraße 16, 21423 Winsen, Germany
QualiMed Innovative Medizinprodukte GmbH
Inventory


 
c.           The following are the names and addresses of all warehousemen,
bailees, or other third parties who have possession of any of the Company’s
inventory, equipment, or other property or that of its subsidiaries:
 
Name and complete mailing address of third party
Description of assets held with third party including estimated FMV
Name of Company/Subsidiary
Osypka
Earl-H.-Wood-Strasse 1
Rheinfelden
79618, Germany
From time to time the Company has MGuard and MGuard Prime inventory  at this
location for sterilization purposes
Inspire MD GmbH

 
 
 

--------------------------------------------------------------------------------

 

 
4.           SPECIAL TYPES OF COLLATERAL
 
a.           The Company and its subsidiaries own (or have any ownership
interest in) the following kinds of assets.
 
Copyrights or copyright applications registered with the U.S. Copyright Office
Yes o No x
Software registered with the U.S. Copyright Office
Yes o No x
Software not registered with the U.S. Copyright Office
Yes o No x
Patents and patent applications
Yes o No x
Trademarks or trademark applications (including any service marks, collective
marks and certification marks)
Yes o No x
Licenses to use trademarks, patents and copyrights of others
Yes o No x
Material licenses, permits (including environmental), authorizations, or
certifications issued by federal, state, or local governments issued to the
Company and/or its subsidiaries or with respect to their assets, properties, or
businesses
Yes o No x
Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or sub is the stock owner)
Yes o No x
Promissory notes, or other instruments or evidence of indebtedness issued in
favor of the Company or any of its subsidiaries (Company or sub is the lender)
Yes o No x
Leases of equipment, security agreements naming the Company or its subsidiaries
as secured party or other chattel paper (Company or sub is the lessor/secured
party)
Yes o No x
Aircraft
Yes o No x
Vessels, Boats or Ships
Yes o No x
Railroad Rolling Stock
Yes o No x
Motor Vehicles
Yes o No x



If the answer is “yes” to any of the above questions, attach a Schedule 5(a)
listing each asset owned by the Company and/or its subsidiaries (separately
identified and scheduled for each entity) and identifying which party owns the
asset, the relevant jurisdiction (such as IP registered in non-U.S.
jurisdictions or the jurisdiction under which a motor vehicle is registered),
each registration, application, or other identification number, and all other
relevant information.  In the cases of licenses, include the relevant parties
and the specific property being licensed, and, if any licenses are material to
the Company’s and/or any of its subsidiaries’ business, provide copies of such
licenses.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           The following are all banks, brokerages, or financial institutions
at which the Company and its subsidiaries maintain deposit or securities
accounts:
 
Institution Name and Address
Account Number
Average Balance in Account
Name of Account Owner
Deutche Bank
Hamburg-Harburg
Harburger Rathausstraße 44
21073 Hamburg
   
Inspire MD GmbH



c.           Does or is it contemplated that the Company will regularly receive
letters of credit from customers or other third parties to secure payments of
sums owed to the Company?  The following is a list of letters of credit naming
the Company as “beneficiary” thereunder:
 
LC Number
Name of LC Issuer
LC Applicant
None
   



5.           DEBT/ENCUMBRANCES
 
a.           The Company and its subsidiaries have the following outstanding
debt for money borrowed (whether or not convertible) (please attach copies of
all instruments evidencing the debt):
 
Name and Address of Lender
Original Principal Amount/Principal Outstanding
Maturity Date
Secured/Unsecured (if secured, complete 6(b))
None
     



b.           The Company’s and its subsidiaries’ properties are subject to the
following liens or encumbrances:
 
Name of Holder of Lien/Encumbrance
Description of Property Encumbered
Name of Company/Subsidiary
None
   



6.           REGULATION
 
With respect to material regulatory matters, the Company and its subsidiaries
are subject to regulation by the following federal, state or local government
entity or any department, agency, or instrumentality thereof:
 
[Intentionally omitted].
 
 
 

--------------------------------------------------------------------------------

 

 
7.           LITIGATION
 
a.           The following is a complete list of pending and threatened
litigation or claims involving amounts claimed against the Company in an
indefinite amount or in excess of $50,000 in each case:
 
None.
 
b.           The following are the only claims which the Company has against
others (other than claims on accounts receivable), which the Company is
asserting or intends to assert, and in which the potential recovery exceeds
$50,000:
 
None.
 
8.           TAXES
 
The following taxes are currently outstanding and unpaid:
 
Assessing Authority
Amount and Description
None
 



9.           INSURANCE BROKER
 
The following broker handles the Company’s property and liability insurance:
 
Broker
Contact
Telephone
Fax
Email
None.
       



10.           OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES
 
The following are the names and titles of the officers of the Company and its
subsidiaries.
 
Office/Title
Name of Officer
Name of Company/Subsidiary
Director
Ofir Paz
Inspire MD GmbH
Director
Asher Holzer
Inspire MD GmbH



11.           IRS FORM W9
 
The Company’s completed and executed IRS Form W9 is attached hereto as Exhibit
A.
 
None.
 
12.           LEGAL COUNSEL
 
The following attorney(s) will represent the Company in connection with the loan
documents:
 
Name of Attorney
Name of law firm / address
Telephone
Fax
Email
Amit Leibovich
Kafri Leibovich, Law Office
972-3-752-2211
972-3-752-2201
amit@lklaw.co.il

 
 
 

--------------------------------------------------------------------------------

 

 
Date:  April 5,
2012                                                                INSPIRE MD
GmbH




By:_/s/ Ofir Paz________________________________
Its:  _Member___ ________________________
Email:
Phone:
Fax:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Continuation Page—Additional Information
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4(a)
 
Assets
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
to
SECURITY
AGREEMENT
 
FORM OF ADDITIONAL DEBTOR JOINDER
 
Security Agreement dated as of [_________] ___, 2012 made by
InspireMD, Inc.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Agent, for the benefit of the Secured Parties identified therein (the
“Security Agreement”)
 
           Reference is made to the Security Agreement as defined above;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in, or by reference in, the Security Agreement.
 
           The undersigned hereby agrees that upon delivery of this Additional
Debtor Joinder to the Agent and the Secured Parties referred to above, the
undersigned shall (a) be an Additional Debtor under the Security Agreement, (b)
have all the rights and obligations of the Debtors under the Security Agreement
as fully and to the same extent as if the undersigned was an original signatory
thereto and (c) be deemed to have made the representations and warranties set
forth therein as of the date of execution and delivery of this Additional Debtor
Joinder.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED
SPECIFICALLY GRANTS TO THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN THE SECURITY
AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL PROVISIONS SET
FORTH THEREIN.
 
           Attached hereto is a Borrowing Certificate with respect to the
Additional Debtor.
 
           An executed copy of this Joinder shall be delivered to the Agent and
the Secured Parties, and the Agent and the Secured Parties may rely on the
matters set forth herein on or after the date hereof.  This Joinder shall not be
modified, amended or terminated without the prior written consent of the Agent
and the Secured Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.
 

 
[Name of Additional Debtor]

 

 
By:

 

 
Name:

 
Title:

 

 
Address:

 
Dated:
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
to
SECURITY
AGREEMENT
 
THE AGENT
 
                      1.  Appointment. The Secured Parties (all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided in the Security Agreement to which this Annex B is attached (the
“Agreement”)), by their acceptance of the benefits of the Agreement, hereby
designate HUG Funding LLC (“Agent”) as the Agent to act as specified herein and
in the Agreement.  Each Secured Party shall be deemed irrevocably to authorize
the Agent to take such action on its behalf under the provisions of the
Agreement and any other Transaction Document (as such term is defined in the
Purchase Agreement) and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  The Agent may perform any of its duties hereunder by or
through its agents or employees.
 
                      2. Nature of Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement.  Neither the
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such under the Agreement or hereunder or in connection herewith or therewith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused solely by its or their gross negligence
or willful misconduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
the Agreement or any other Transaction Document a fiduciary relationship in
respect of any Debtor or any Secured Party; and nothing in the Agreement or any
other Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of the
Agreement or any other Transaction Document except as expressly set forth herein
and therein.
 
                      3. Lack of Reliance on the Agent.  Independently and
without reliance upon the Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Agent shall have no duty or responsibility, either initially or on
a continuing basis, to provide any Secured Party with any credit, market or
other information with respect thereto, whether coming into its possession
before any Obligations are incurred or at any time or times thereafter.  The
Agent shall not be responsible to the Debtors or any Secured Party for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith, or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of the Agreement or any
other Transaction Document, or for the financial condition of the Debtors or the
value of any of the Collateral, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of the Agreement or any other Transaction Document, or the financial
condition of the Debtors, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Transaction Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
                      4. Certain Rights of the Agent.  The Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties; provided that the Agent shall not (x) release its interest in
any material portion of the Collateral, unless (A) such Collateral is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Transaction Document, or (B) if approved, authorized or ratified in
writing by the Required Parties, or (y) subordinate its interests hereunder
unless approved, authorized or ratified in writing by the Required Parties.  In
addition to the foregoing, to the extent practical, the Agent shall request
instructions from the Secured Parties with respect to any other material act or
action (including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of the Required Parties; if such instructions
are not provided despite the Agent’s request therefor, the Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Secured Parties
in respect of actions to be taken by the Agent; and the Agent shall not incur
liability to any person or entity by reason of so refraining.  Without limiting
the foregoing, (a) no Secured Party shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
hereunder in accordance with the terms of the Agreement or any other Transaction
Document, and the Debtors shall have no right to question or challenge the
authority of, or the instructions given to, the Agent pursuant to the foregoing
and (b) the Agent shall not be required to take any action which the Agent
believes (i) could reasonably be expected to expose it to personal liability or
(ii) is contrary to this Agreement, the Transaction Documents or applicable law.
 
                      5.  Reliance.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
statement, certificate, email, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
the proper person or entity, and, with respect to all legal matters pertaining
to the Agreement and the other Transaction Documents and its duties thereunder,
upon advice of counsel selected by it and upon all other matters pertaining to
this Agreement and the other Transaction Documents and its duties thereunder,
upon advice of other experts selected by it.  Anything to the contrary
notwithstanding, the Agent shall have no obligation whatsoever to any Secured
Party to assure that the Collateral exists or is owned by the Debtors or is
cared for, protected or insured or that the liens granted pursuant to the
Agreement have been properly or sufficiently or lawfully created, perfected, or
enforced or are entitled to any particular priority.
 
 
2

--------------------------------------------------------------------------------

 
 
                      6.  Indemnification.  To the extent that the Agent is not
reimbursed and indemnified by the Debtors, the Secured Parties will jointly and
severally reimburse and indemnify the Agent, in proportion to their initially
purchased respective principal amounts of Debentures, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent in performing its
duties hereunder or under the Agreement or any other Transaction Document, or in
any way relating to or arising out of the Agreement or any other Transaction
Document except for those determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction to have resulted solely from the
Agent's own gross negligence or willful misconduct.  Prior to taking any action
hereunder as Agent, the Agent may require each Secured Party to deposit with it
sufficient sums as it determines in good faith is necessary to protect the Agent
for costs and expenses associated with taking such action.
 
                      7.  Resignation by the Agent.
 
(a)  The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days' prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties.  Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.
 
(b)  Upon any such notice of resignation, the Required Parties shall appoint a
successor Agent hereunder.
 
(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above.  If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.
 
(d) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations under the
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of the Agreement including this Annex B shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent.
 
                      8.  Rights with respect to Collateral.  Each Secured Party
agrees with all other Secured Parties and the Agent (i) that it shall not, and
shall not attempt to, exercise any rights with respect the Collateral, whether
pursuant to any other agreement or otherwise (other than pursuant to this
Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents.
 


3
 
 